Name: Regulation (EEC) No 225/72 of the Council of 31 January 1972 supplementing Regulation (EEC) No 206/68 laying down outline provisions for contracts and inter-trade agreements on the purchase of beet
 Type: Regulation
 Subject Matter: prices;  plant product;  civil law;  distributive trades;  business organisation
 Date Published: nan

 Avis juridique important|31972R0225Regulation (EEC) No 225/72 of the Council of 31 January 1972 supplementing Regulation (EEC) No 206/68 laying down outline provisions for contracts and inter-trade agreements on the purchase of beet Official Journal L 028 , 01/02/1972 P. 0002 - 0002 Danish special edition: Series I Chapter 1972(I) P. 0064 English special edition: Series I Chapter 1972(I) P. 0069 Greek special edition: Chapter 03 Volume 7 P. 0128 Spanish special edition: Chapter 03 Volume 5 P. 0148 Portuguese special edition Chapter 03 Volume 5 P. 0148 Finnish special edition: Chapter 3 Volume 4 P. 0078 Swedish special edition: Chapter 3 Volume 4 P. 0078 REGULATION (EEC) No 225/72 OF THE COUNCIL of 31 January 1972 supplementing Regulation (EEC) No 206/68 laying down outline provisions for contracts and inter-trade agreements on the purchase of beet THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation No 1009/67/EEC 1 of 18 December 1967 on the common organization of the market in sugar, as last amended by Regulation (EEC) No 2727/71 2 and in particular Article 6 thereof; Having regard to the proposal from the Commission; Whereas Council Regulation (EEC) No 206/68 3 of 20 February 1968 laying down outline provisions for contracts and inter-trade agreements on the purchase of beet lays down provisions regarding the price for beet to be paid to beet sellers by the sugar manufacturers; Whereas an increase in the intervention price for sugar from one marketing year to the next may lead to an increase in the value of stocks held at the time of transition between those two marketing years, unless for those stocks the increase has been made subject to a levy ; whereas it is reasonable to give the beet seller the benefit of the increase in the intervention price for sugar resulting from the increase in the price for beet and to supplement Regulation (EEC) No 206/68 accordingly; HAS ADOPTED THIS REGULATION: Article 1 The following Article 8a shall be added to Regulation (EEC) No 206/68: "Article 8a 1. Contracts shall provide for an additional price to be paid to the seller where (a) there is an increase in the price for beet at the time of transition from one marketing year to the next, and (b) the increase in the intervention price for sugar resulting from the increase in the price for beet is not, for the stocks held at the time of transition, made subject to a levy. The additional price shall be calculated per 100 kilogrammes of white sugar by multiplying the increase referred to in the first subparagraph under (b) by a coefficient equal to the ratio of - the quantities of sugar produced within the maximum quota which have not been carried forward within the meaning of Article 32 of Regulation No 1009/67/EEC and which are in stock at the time of transition ; to - the quantities of sugar produced by the manufacturer during the previous marketing year within his maximum quota which have not been carried forward within the meaning of Article 32 of Regulation No 1009/67/EEC. 2. Inter-trade agreement may derogate from the provisions of paragraph 1. Contracts shall mention the possibility of such derogation." Article 2 This Regulation shall enter into force on 1 February 1972. 1OJ No 308, 18.12.1967, p. 1. 2OJ No L 282, 23.12.1971, p. 8. 3OJ No L 47, 23.2.1968, p. 1. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 1972. For the Council The President G. THORN